UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 001-15755 (Commission file number) Viasystems Group, Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-2668620 (I.R.S. Employer Identification No.) 101 South Hanley Road, Suite 400 St. Louis, MO63105 (314) 727-2087 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.[X] YES[] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer[] Accelerated Filer[] Non-Accelerated Filer[X]Smaller Reporting Company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[X] NO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 8, 2010, there were 20,230,102 shares of Viasystems Group, Inc.’s Common Stock outstanding. VIASYSTEMS GROUP, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 PAGE PART I - FINANCIAL INFORMATION Item 1.Financial Statements Viasystems Group, Inc. and Subsidiaries Condensed Consolidated Balance Sheets as of September 30, 2010 and December31, 2009 2 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 3 Condensed Consolidated Statement of Stockholders’ Equity (Deficit) and Comprehensive Income (Loss) for the nine months ended September 30, 2010 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosures About Market Risk 37 Item 4.Controls and Procedures 37 PART II - OTHER INFORMATION Item 1.Legal Proceedings 38 Item 6.Exhibits 39 SIGNATURES 40 EXHIBIT INDEX 41 CERTIFICATIONS 42 VIASYSTEMS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except per share amounts) September30, December31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net Inventories Prepaid expenses and other Property held for sale - Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Deferred financing costs, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued and other liabilities Total current liabilities Long-term debt, less current maturities Mandatory redeemable Class A Junior preferred stock - Other non-current liabilities Total liabilities Redeemable Class B Senior Convertible preferred stock - Stockholders’ equity (deficit): Common stock, par value $0.01 per share, 100,000,000 shares authorized, 20,235,820 and 2,415,266 shares issued and outstanding 24 Paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Viasystems stockholders’ equity (deficit) ) Noncontrolling interest - Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to condensed consolidated financial statements. VIASYSTEMS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share amounts) (Unaudited) Three Months Ended September30, Nine Months Ended September 30, Net sales $ Operating expenses: Cost of goods sold, exclusive of items shown separately Selling, general and administrative Depreciation Amortization Restructuring and impairment 26 Operating income (loss) ) Other expense (income): Interest expense, net Amortization of deferred financing costs Loss on early extinguishment of debt - Other, net Income (loss) before income taxes ) ) Income taxes Net income (loss) $ $ ) $ $ ) Less: Net income attributable to noncontrolling interest $ $
